Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 10, 11, 14-16, and 18-20 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Storey (U. S. Patent 5,648,622).
Regarding claim 1,  Storey discloses a plectrum for striking a stringed instrument, the plectrum comprising:
(a) a gripping portion 6 having a first thickness and a first flex (column 2, lines 42-44); and 
(b) a thicker portion 8 having a second thickness greater than the first thickness (as shown in figure 3) and a second flex that is less than the first flex (column 2, lines 42-44).
Regarding claim 2, Storey discloses the plectrum of claim 1 further comprising a transition bevel extending between the gripping portion and the thicker portion (as shown in figure 3).
Regarding claim 5, Storey discloses the plectrum of claim 1 wherein the second thickness is at least 10% greater than the first thickness (as shown in figure 1).
Regarding claim 7, Storey discloses the plectrum of claim 5 wherein the second thickness is at least three times greater than the first thickness (as shown in claim 3, the respective relative thicknesses shown).
Regarding claim 10, Storey discloses the plectrum of claim 1 wherein the thicker portion 8 is narrower than the gripping portion 6 (as shown in figure 2).
Regarding claim 11, Storey discloses the plectrum of claim 1 wherein the thicker portion 8 defines a tip dimensioned for contacting a string of the stringed instrument (picking point at 8).
Regarding claim 14, Storey discloses the plectrum of claim 1 wherein the plectrum is made of a single layer encompassing the gripping portion and the thicker portion (as shown in figure 3).
Regarding claim 15, Storey discloses the plectrum of claim 1 comprising at least one polymer material (synthetic plastic, column 2, line 64).
Regarding claim 16, Storey discloses the plectrum of claim 1 comprising at least one plastic material (synthetic plastic, column 2, line 64).
Regarding claim 18, Storey discloses a plectrum for striking a stringed instrument, the plectrum comprising: 
(a) gripping means 6 for facilitating gripping the plectrum, the gripping means having a first thickness (as shown in figure 3) and a first flex (column 2, lines 42-44); and 
(b) plucking means 8 for striking a stringed instrument, the plucking means having a second thickness greater than the first thickness (as shown in figure 3) and a second flex that is less than the first flex (column 2, lines 42-44).  
Regarding claim 19, he plectrum of claim 18 further comprising transition means for transitioning between the gripping means and the plucking means (transitioning shape as shown in 3).
Regarding claim 20, the plectrum of claim 19 wherein the plucking means comprises tip means 8 for contacting a string of the stringed instrument (abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Storey and Leong (U. S. Patent 7,067,729).
(1) Regarding claim 3, Storey discloses the plectrum of claim 2.
(2) Storey does not teach the limitation wherein the transition bevel is arcuate.
(3) Leong teaches another form of plectrum with a transition bevel 14 between two portions of the plectrum where the transition bevel 14 is arcuate.  Leong teaches the arcuate edge is to fit comfortably with the thumb (abstract).
(4) The plectrum by Storey may be modified in view of Leong wherein the transition bevel is arcuate.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the arcuate edge is to fit comfortably with the thumb, taught by Leong.
Regarding claim 4, the combination of Storey and Leong theplectrum of claim 3 and Storey teaches the limitation wherein the plectrum is symmetrical about a central plane of the plectrum (as shown in figure 3).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being obvious over Storey.
(1) Regarding claim 6, Storey discloses the plectrum of claim 5.  
(2) Storey does not teach wherein the first thickness is in the range of 0.4 mm to 2.0 mm and the second thickness is in the range of 2.0 mm to 10.0 mm.  
(3) The cited ranges wherein the first thickness is in the range of 0.4 mm to 2.0 mm and the second thickness is in the range of 2.0 mm to 10.0 mm, are reasonable the full usable range of thicknesses for a two thickness plectrum. The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
(4) The plectrum taught by Storey may be further specified wherein the first thickness is in the range of 0.4 mm to 2.0 mm and the second thickness is in the range of 2.0 mm to 10.0 mm.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the general conditions of the invention are known in the prior art and that in view of the holdings of the courts, discovering the optimum or workable ranges involves only routine skill in the art.
(1) Regarding claim 8, Storey teaches the plectrum of claim 7. 
(2) Storey does not teach the limitation wherein the first thickness is 0.9 mm and the second thickness is 3.0 mm, or any specific sizes.
(3) The courts have generally held that a mere change in sizes for the a component in an invention is generally recognized as being within the ordinary skill in the art. . In re Rose, 105 USPQ 237 (CCPA 1955).
(4) The plectrum by Storey may be further specified in view of the holdings of the courts with regard to ordinary skill may be further specified wherein the first thickness is 0.9 mm and the second thickness is 3.0 mm.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that a mere change is size is generally recognized to be within the ordinary skill in the art. 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over two embodiments of Storey including the embodiments where pick is made from a single material and where the body of the pick is formed of synthetic plastic and the tip is formed of metal. 
(1) Regarding claim 9, Storey, first embodiment teaches he plectrum of claims 1.
(2) Storey, first embodiment does not teach wherein the thicker portion is inflexible.
(3) Storey, further embodiment, teaches wherein the thicker portion is made of metal and will the practically inflexible.
(4) The plectrum embodiment by Storey may be the further embodiment wherein the thicker portion is inflexible, understood to be essentially inflexible where the tip is metal. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the limitation is taught in the art. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Storey and Fogarty et al. (U. S. Patent 5,610,349).
(1) Regarding claim 12, Storey discloses the plectrum of claim 1. 
(2) Storey may not define the ranges wherein the plectrum defines a plectrum area on each side thereof, the gripping portion having a gripping portion area in the range of 50% to 80% of the plectrum area, the thicker portion having a thicker portion area in the range of 10% to 40% of the plectrum area.
(3) Fogerty et al. more definitively teaches the limitations wherein the plectrum defines a plectrum area on each side thereof, the gripping portion having a gripping portion area in the range of 50% to 80% of the plectrum area, the thicker portion having a thicker portion area in the range of 10% to 40% of the plectrum area (as shown with respect to figures 1 and 2 or 3 and 5). Fogerty et al. teaches an art recognized range of proportions for the plectrum. 
(4) The plectrum by Storey may be modified in view of Fogerty et al. wherein the plectrum defines a plectrum area on each side thereof, the gripping portion having a gripping portion area in the range of 50% to 80% of the plectrum area, the thicker portion having a thicker portion area in the range of 10% to 40% of the plectrum area.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the range of proportions are recognized in the art and the person of ordinary skill in the art would have found it obvious to substitute the thickness portion proportions according to Fogerty et al. for the thickness portion proportions by Storey as a matter of ordinary design choice.  
(1) Regarding claim 13, Storey discloses the plectrum of claim 1. 
(2) Storey does not teach the limitation wherein the thicker portion comprises a central layer and additional layers attached to the central layer.
(3) Fogerty et al. teaches the limitation wherein the thicker portion comprises a central layer and additional layers attached to the central layer (claim 10, thicker portion formed on central planar body). 
(4) The plectrum by Storey may be modified in view of Fogerty et al. wherein the thicker portion comprises a central layer and additional layers attached to the central layer.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the plectrum may be formed as one piece or in multiple pieces within the ordinary skill in the art, and a matter of ordinary design choice.
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Storey and Altavilla (U. S. Patent 9,947,300).
 (1) Regarding claim 17, Storey discloses the plectrum of claim 1.
(2) Storey does not teach the comprising at least one natural material.
(3) Altavilla teaches a related variable thickness plectrum where the disclosed suitable material is natural materials (column 15, lines 59-60).  The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
(4) The plectrum by Storey may be modified in view of Altavilla comprising at least one natural material.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that is within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 16, 2021